Exhibit 10.24

 

 

 

AMENDMENT NO. 3

 

TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN

OF $38,500,000

dated August 26, 2014,

WATERMAN STEAMSHIP CORPORATION
as Borrower,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

DVB BANK SE

as Mandated Lead Arranger, Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of November 24, 2014

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO LOAN AGREEMENT

THIS. AMENDMENT NO. 2 TO LOAN AGREEMENT (this "Amendment") is dated as of
November 24, 2014, by and among (1) WATERMAN STEAMSHIP CORPORATION, a
corporation organized and existing under the laws of the State of New York, as
borrower (the "Borrower"), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a
corporation organized and existing under the laws of the State of Delaware, as
guarantor (the "Guarantor"), (3) DVB Bank SE and the other banks and financial
institutions listed on Schedule I to the Facility Agreement (as defined below),
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Section 12 of the Facility Agreement, as defined below, the
"Lenders" and each a "Lender"), and (4) DVB BANK SE, ("DVB"), as facility agent
(in such capacity including any successor thereto, the "Facility Agent"), as
security trustee for_ the Lenders (in such capacity, the "Security Trustee" and,
together with the Facility Agent, the "Agents"), and amends and is supplemental
to the Senior Secured Facility Agreement dated as of August 26, 2014 as amended
by an Amendment No. 1 dated October 28, 2014, entered into by and among the
Borrower, the Guarantor, the Lenders and the Agents (the "Original Agreement"
and as amended hereby, the "Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that certain affiliates of the
Guarantor intend to sell the vessels the EGS TIDE, the EGS WAVE, the EGS CREST,
the NAIDA RAMIL, the PEGGY PALMER and the OCEAN PORPOISE (which represent
approximately 11% of the Guarantor's total assets) (the "Sale");

WHEREAS, the Guarantor has informed the Creditors that as a result of the Sale,
it is anticipated that the Guarantor may incur impairment losses under GAAP;

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1. Definitions. Unless otherwise defined herein, words and expressions defined
in the Original Agreement have the same meanings when used herein.

2. Representations and Warranties. Each of the Security Parties hereby
reaffirms, as of the date hereof, each and every representation and warranty
made thereby in the

 

--------------------------------------------------------------------------------

 

Original Agreement and the Note (updated niutatis niutandis) and that the copies
of its resolutions, Certificate of Incorporation and By-laws or similar
constituent documents thereof attached to its Officer's Certificate delivered in
connection with, inter alia, its entering into the. Original Agreement have not
been amended or rescinded and remain in full force and effect as of the date
hereof.

3.  No Defaults. Each of the Security Parties hereby represents and warrants
that as of the date hereof there exists no Event of Default or any condition
which has not been disclosed to the Facility Agent in writing that, with the
giving of notice or passage of time, or both, would constitute an Event of
Default.

4. Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than as waived hereby, so long as the
Facility Agreement, as may be amended or supplemented from time to time, shall
remain in effect.

5. Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)



All references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended hereby; and

(b)



The following definition shall be added to Section 1.1 of the Original Agreement
in its alphabetical order as follows:

"'Impairment Losses" shall mean any impairment losses incurred by the Guarantor,
on a consolidated basis, which, in accordance with GAAP, would result from the
placement of the following assets as held for sale on the balance sheet: the
vessels EGS TIDE, EGS WAVE, EGS CREST, NAIDA RAMIL, PEGGY PALMER and OCEAN
PORPOISE;";

(c)



Section 9.3(e) of the Original Agreement is hereby amended and restated in its
entirety as follows:

2

 

--------------------------------------------------------------------------------

 

(e) Minimum Consolidated Tangible Net Worth.    Maintain a Consolidated Tangible
Net Worth, as measured at the end of each fiscal quarter of the Guarantor, in an
amount of not less than the sum of Two Hundred Ninety Nine Million Seven Hundred
Eighty Six Thousand Dollars ($299,786,000), minus the amount of Impairment
Losses, plus  fifty percent (50%) of all Consolidated Net Income of the
Guarantor and the Subsidiaries earned after March 31, 2014, excluding the amount
of the Impairment Losses, plus one hundred percent (100%) of the proceeds of all
issuances of equity interests (common or preferred) of the Guarantor and the
Subsidiaries (on a consolidated basis) received after March 31, 2014 (other than
issuances in connection with the exercise by a present or former employee,
officer or director under a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement); and

(d)The definition of "Consolidated EBITDA" in Section 1.1 of the
Original Agreement is hereby amended and restated in its entirety as follows:

"'Consolidated EBITDA' shall mean, for any period, with respect to the Guarantor
and its Subsidiaries, the sum of (without duplication) (a) Consolidated Net
Income; (b) all Consolidated Interest Expenses of the Guarantor and its
Subsidiaries; (c) income taxes of the Guarantor and its Subsidiaries; (d)
depreciation and amortization of the Guarantor and its Subsidiaries determined
on a consolidated basis in accordance with GAAP for such period; and (e) the
unamortized balance of the gain with respect to the sale of the vessel GREEN BAY
pursuant to the sale/leaseback transaction that occurred on February 22, 2012,
for the four rolling quarters commencing with the quarter ending September 30,
2014 and ending with the quarter ending June 30, 2015; provided, that if any
Subsidiary is not wholly-owned by the Guarantor, Consolidated EBITDA shall be
reduced (to the extent not otherwise reduced in accordance with GAAP) by an
amount equal to (i) the amount of Consolidated Net Income attributable to such
Subsidiary multiplied by (ii) the percentage ownership interest in the income of
such Subsidiary not owned by the Guarantor on the last day of such period;
provided, further, that, beginning with the

3

 

--------------------------------------------------------------------------------

 

period of four fiscal quarters commencing with the quarter ending September 30,
2014 and ending with the quarter ending June 30, 2015, all non-cash gains and/or
losses from dispositions of any assets allowed under the Credit Agreement or
consented to by the Required Lenders shall be excluded in the calculation of
Consolidated EBITDA; provided, however, that if any acquisition or disposition
of assets permitted to be made under this Agreement (other than non-material
acquisitions or dispositions in the ordinary course of business, each with a
total value of less than $2,000,000) occurs during such period of determination,
Consolidated EBITDA for such period shall be calculated on a pro forma basis to
give effect to such acquisition or disposition as if each such acquisition or
disposition has been consummated on the first day of such period; provided,
further that Consolidated EBITDA based on any such acquisition shall only be
based on contracted cash flow;".

6. No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

7. Conditions Precedent to the Effectiveness of this Amendment. The
effectiveness of this Amendment shall be expressly subject to the following
conditions precedent:

(a)



This Amendment. The Borrower and the Guarantor, shall have duly executed and
delivered this Amendment to the Facility Agent.

(b)



Interest, Fees and Expenses Paid. The Facility Agent shall have received payment
in full of all interest, fees and expenses due under or in connection to the
Original Agreement and this Amendment.

8. Conditions Subsequent to the Amendment. A memorandum of agreement or other
purchase documentation in relation to the sale of each of the vessels EGS TIDE,
EGS WAVE and EGS CREST will have been entered into before 31 December 2014
between East

4

 

--------------------------------------------------------------------------------

 

Gulf Shipholding, Inc., as seller with the relevant purchaser of each such
vessel, in form and substance reasonably satisfactory to the Facility Agent.

9. Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original. Agreement shall be deemed
to refer to the Original Agreement as amended by this Amendment..., By the
execution and delivery of this Amendment, each of the Security Parties hereby
consents and agrees that each of the Note and any other documents that has been
executed in connection with the Original Agreement and each of the Security
Parties' obligations under the Original Agreement shall remain in full force and
effect notwithstanding the amendments contemplated hereby.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

11. Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

12. Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

 



Picture 4 [c041-20141231ex102484110g001.jpg]





--------------------------------------------------------------------------------

 

Picture 5 [c041-20141231ex102484110g002.jpg]

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------